QUILLIN, J.,
Concurs in Judgment only saying:
I agree with the dissent that, under appropriate circumstances, a business may have a duty to eliminate hazards, or if it cannot eliminate them, warn its invitees of those hazards even if those hazards are not on the business premises.
In the present case, there is no credible claim that the defendants had the power to eliminate the hazard. The defendants' duty, at most, was to warn of hazards which were not so obvious that an invitee would reasonably be expected to discover and protect against.
It is undisputed that there was an obvious railroad crossing. In fact, the driver of the van stopped the van well short of the tracks, looked, listened, and then drove into the path of the train.
Based on the undisputed facts in this case, reasonable minds could come to but one conclusion. The defendants did not violate any duty they owed to the plaintiffs.
While I cannot join in the lead opinion, I can join in the judgment.